DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a cable comprising: a flexible cable portion comprising: a first wire having a signal and ground line disposed on a first metal foil insulation layer; a second wire including a metal foil separate from the ground line, and a fill-cut area that has the metal foil removed at locations corresponding the signal and ground lines, the signal line is surrounded by the first metal foil insulation layer and a first insulation layer; an air gap defined between the first and second wire, such that the fill-cut area is separated from the signal line by the air gap, wherein the first metal foil insulation layer is disposed between the one or more signal line and the air gap; in combination with all other features claimed.
 Regarding claims 2-20, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 21: 
The prior art does not teach or suggest a cable comprising: a flexible cable portion comprising: a first wire including a plurality of signal lines and a ground line; and 
 Regarding claims 22, these claims are allowed based on their dependence on the allowable independent claim 21 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Noda (US PG. Pub. 2002/0157865) discloses a flexible flat circuitry with improved shielding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847